MEMORANDUM **
Camelia Mezo appeals the sentence imposed following a guilty-plea conviction to one count of possession with intent to distribute marijuana, in violation of 18 U.S.C. § 2, ^and 21 U.S.C. §§ 841(a)(1), and (b)(1)(C). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because Mezo was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.